


TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN


STOCK OPTION AGREEMENT
(NON-U.S. OPTIONEES)
Unless otherwise defined herein, the capitalized terms used in this Stock Option
Agreement (Non-U.S. Optionees) shall have the same defined meanings as set forth
in the Trimble Navigation Limited Amended and Restated 2002 Stock Plan (the
“Plan”).
I.NOTICE OF STOCK OPTION GRANT
Name (Optionee): ____________________________


You have been granted a Nonstatutory Stock Option to purchase shares of the
Common Stock of the Company, subject to the terms and conditions of the Plan and
this Stock Option Agreement (Non-U.S. Optionees), including any special terms
and conditions for the Optionee’s country in the appendix attached hereto (the
“Appendix,” together with this Stock Option Agreement (Non-U.S. Optionees), the
“Option Agreement”), as follows:
Grant Number        
Date of Grant        
Vesting Commencement Date        
Exercise Price per Share    US$    
Total Number of Shares Granted        
Total Exercise Price    US$    
Term/Expiration Date:        
Vesting Schedule:
This Option shall be exercisable, in whole or in part, in accordance with the
following schedule:
40% of the Shares subject to this Option shall vest two years after the Vesting
Commencement Date, and 1/60th of the Shares subject to this Option shall vest
each month thereafter on the same day of the month as the Vesting Commencement
Date, such that 100% of the Shares subject to this Option shall vest five (5)
years from the Vesting Commencement Date, subject to the Optionee continuing to
be a Service Provider on such dates, as further described in Part II, Paragraph
H.12 below. Anything in the foregoing to the contrary notwithstanding, in the
event that the Optionee ceases to be a Service Provider as a result of the
Optionee’s death, this Option shall automatically vest and become immediately




--------------------------------------------------------------------------------




exercisable with respect to the number of Shares that would have vested had the
Optionee continued as a Service Provider for an additional twenty-four (24)
month period following the Optionee’s death.
Termination Period:
The vested portion of this Option may be exercised for three (3) months after
the Optionee ceases to be a Service Provider. The period during which Optionee
is considered to be a Service Provider will not be extended by any notice of
termination or similar period; instead, the termination date will be considered
the last day of active service as set forth in Part II, Paragraph H.12 below for
the purposes of this Option and the Optionee's participation in the Plan. Upon
the death or Disability of the Optionee, this Option may be exercised for twelve
(12) months after the Optionee ceases to be a Service Provider. In no event
shall any portion of this Option be exercised later than the Term/Expiration
Date as provided above.
II.OPTION AGREEMENT
A.Grant of Option.
The Administrator hereby grants to the person named in the Notice of Stock
Option Grant (the “Notice of Grant”) attached as Part I of this Option Agreement
(the “Optionee”) a Nonstatutory Stock Option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the Exercise Price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to the
terms and conditions of the Plan, which is incorporated herein by reference, and
this Option Agreement. Subject to Section 15(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.
B.Exercise of Option.
1.Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.
1.Method of Exercise. This Option is exercisable by (i) electronic exercise in
accordance with an approved automated exercise program or (ii) delivery of an
exercise notice, in the form designated by the Company from time to time (the
“Exercise Notice”), which shall state the election to exercise the Option, the
number of Shares in respect of which the Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be completed by the Optionee and delivered to the Company. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Exercised Shares. This Option shall be deemed to be exercised upon
receipt by the Company of the Exercise Price and the Tax-Related Items (as
defined in Paragraph F below).
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.

    -2-

--------------------------------------------------------------------------------




C.Method of Payment.
Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of the Optionee and to the extent permitted
under Applicable Laws:
1.    cash (in U.S. dollars); or
2.    check (denominated in U.S. dollars); or
3.    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan.
D.Non-Transferability of Option.
This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
the Optionee only by the Optionee. The terms of the Plan and this Option
Agreement, including the Appendix, shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.
E.Term of Option.
This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.
F.Tax Obligations.
The Optionee acknowledges that, regardless of any action taken by the Company or
the Optionee’s employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to the Optionee’s participation in the Plan and
legally applicable to him or her (“Tax-Related Items”) is and remains the
Optionee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Optionee further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Option,
including, without limitation, the grant, vesting or exercise of this Option,
the issuance of Shares upon exercise of this Option, the subsequent sale of
Shares acquired pursuant to such issuance and the receipt of any dividends; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result.
Furthermore, if the Optionee is subject to Tax-Related Items in more than one
jurisdiction, the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Optionee
authorizes the Company and/or the Employer, or their

    -3-

--------------------------------------------------------------------------------




respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
1.withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or
2.withholding from proceeds of the sale of Exercised Shares acquired upon
exercise, either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Optionee’s behalf pursuant to this authorization without
further consent); or
3.withholding in Exercised Shares to be issued upon exercise of this Option.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Optionee will receive a refund of any over-withheld
amount in cash and will have no entitlement to the equivalent in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, the
Optionee is deemed, for tax purposes, to have been issued the full number of
Exercised Shares, notwithstanding that some Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, the Optionee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company and/or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan,
which amount cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver Shares or the proceeds of the sale of Shares if
the Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items.
G.NO GUARANTEE OF CONTINUED SERVICE.
THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO
THE VESTING SCHEDULE HEREOF IS SUBJECT TO THE OPTIONEE CONTINUING AS A SERVICE
PROVIDER.  THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS OPTION
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH THE OPTIONEE'S RIGHT OR THE EMPLOYER’S RIGHT
TO TERMINATE THE OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME.
H.Nature of Option Grant.
In accepting this Option, the Optionee acknowledges, understands and agrees
that:
1.the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

    -4-

--------------------------------------------------------------------------------




2.the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future stock options, or benefits in lieu
of stock options, even if stock options have been granted in the past;
3.all decisions with respect to future stock option or other grants, if any,
will be at the sole discretion of the Company;
4.this Option grant and the Optionee’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Subsidiary or Affiliate,
and shall not interfere with the ability of the Company, the Employer or any
Subsidiary or Affiliate, as applicable, to terminate the Optionee’s Service
Provider relationship at any time;
5.the Optionee’s participation in the Plan is voluntary;
6.this Option and the Optioned Stock are not intended to replace any pension
rights or compensation;
7.this Option and the Optioned Stock, and the income and value of same, are not
part of normal or expected compensation or salary for any purposes, including,
without limitation, calculating any severance, resignation, termination,
redundancy, dismissal, end-of-service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments;
8.the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with any certainty;
9.if the Optioned Stock does not increase in value, this Option will have no
value;
10.if the Optionee exercises this Option and obtains Shares, the value of the
Shares acquired upon exercise may increase or decrease, even below the Exercise
Price;
11.no claim or entitlement to compensation or damages shall arise from
forfeiture of this Option resulting from termination of the Optionee's
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where the Optionee is engaged as a Service Provider or the terms of the
Optionee's employment or service agreement, if any) and, in consideration of the
grant of this Option to which the Optionee is not otherwise entitled, the
Optionee irrevocably agrees never to institute any claim against the Company,
the Employer or any Subsidiary or Affiliate, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer, and any
Subsidiary or Affiliate from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then by
participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;
12.for purposes of this Option, the Optionee's relationship as a Service
Provider will be considered terminated as of the date the Optionee is no longer
actively providing services to

    -5-

--------------------------------------------------------------------------------




the Company or one of its Subsidiaries or Affiliates (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where the Optionee is engaged as a
Service Provider or the terms of the Optionee’s employment or service agreement,
if any); unless otherwise expressly provided in this Option Agreement or
determined by the Company, (i) the Optionee’s right to vest in this Option under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the period during which the Optionee is considered a
Service Provider would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Optionee is engaged as a Service Provider or the terms of
the Optionee’s employment or service agreement, if any); and (ii) the period (if
any) during which the Optionee may exercise this Option after the Optionee
ceases to be a Service Provider will commence on the date the Optionee ceases to
actively provide services and will not be extended by any notice period mandated
under employment laws in the jurisdiction where the Optionee is engaged as a
Service Provider or the terms of the Optionee’s employment or service agreement,
if any; the Administrator shall have the exclusive discretion to determine when
the Optionee is no longer actively providing services for purposes of this
Option (including whether the Optionee may still be considered to be actively
providing services while on a leave of absence);
13.unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
14.neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the Optionee’s local
currency and the United States Dollar that may affect the value of this Option
or of any amounts due to the Optionee pursuant to the exercise of this Option or
the subsequent sale of any Shares acquired upon exercise.
I.No Advice Regarding Grant.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying Shares. Optionee
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.
J.Data Privacy.
The Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this Option Agreement and any other Option materials (“Data”) by
and among, as applicable, the Employer, the Company and any Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
the Optionee’s participation in the Plan.
The Optionee understands that the Company and the Employer may hold certain
personal information about him or her, including, without limitation, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number,

    -6-

--------------------------------------------------------------------------------




salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all stock options or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan.
The Optionee understands that Data will be transferred to the Company’s
designated broker/third party administrator for the Plan, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Optionee understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Optionee’s country. The Optionee understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. The Optionee authorizes the
Company, the Company’s broker and any other third parties which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Optionee’s participation in the Plan. The Optionee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Optionee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her status as a Service Provider and
career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Optionee’s consent is that the
Company would not be able to grant the Optionee options or other equity awards
or administer or maintain such awards. Therefore, the Optionee understands that
refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of his or her
refusal to consent or withdrawal of consent, the Optionee understands that he or
she may contact his or her local human resources representative.
K.Language.
If the Optionee has received this Option Agreement or any other documents
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.
L.Electronic Delivery and Participation.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Optionee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.

    -7-

--------------------------------------------------------------------------------




M.Severability.
The provisions of this Option Agreement (which includes the Appendix) are
severable, and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
N.Appendix.
This Option shall be subject to any special terms and conditions for the
Optionee’s country set forth in the Appendix. Moreover, if the Optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country shall apply to the Optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.
O.Imposition of Other Requirements.
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on this Option and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Optionee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
P.Entire Agreement; Governing Law; Venue.
The Plan is incorporated herein by reference. The Plan and this Option
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and the Optionee. This Option and this
Option Agreement are governed by the internal substantive laws, but not the
choice of law rules, of the State of California, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Option or this Option
Agreement, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the State of California, U.S.A. and agree that such litigation
shall be conducted only in the courts of Santa Clara County, California, U.S.A.,
or the federal courts for the United States for the Northern District of
California, and no other courts, where this grant is made and/or to be
performed.
Q.Securities Law Compliance.
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to the Optionee upon the exercise of this Option unless the Shares
subject to the Option are then registered under the Securities Act of 1933, as
amended (the “Securities Act’), or, if such Shares are not so registered, the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Option, the Optionee
agrees not to

    -8-

--------------------------------------------------------------------------------




sell any of the Shares received under this Option at a time when Applicable Laws
or Company policies prohibit a sale.
R.Code Section 409A.
The Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan, this
Option Agreement or the Notice of Grant or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
to ensure that this Option qualifies for exemption from, or complies with the
requirements of, Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude Section
409A of the Code from applying to the Option or to ensure that it complies with
Section 409A of the Code.
S.Waiver.
The Optionee acknowledges that a waiver by the Company of breach of any
provision of this Option Agreement shall not operate or be construed as a waiver
of any other provision of this Option Agreement or of any subsequent breach by
Optionee or any other optionee.



    -9-

--------------------------------------------------------------------------------




BY THE OPTIONEE’S SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE
BELOW OR BY THE OPTIONEE’S ACCEPTANCE OF THIS OPTION THROUGH THE COMPANY’S
ONLINE ACCEPTANCE PROCEDURES, THE OPTIONEE AND THE COMPANY AGREE THAT THIS
OPTION IS GRANTED UNDER AND GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND
THIS OPTION AGREEMENT, INCLUDING THE APPENDIX. THE OPTIONEE HAS REVIEWED THE
PLAN AND THIS OPTION AGREEMENT, INCLUDING THE APPENDIX, IN THEIR ENTIRETY, HAS
HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS
OPTION AGREEMENT AND FULLY UNDERSTANDS ALL PROVISIONS OF THE PLAN AND OPTION
AGREEMENT, INCLUDING THE APPENDIX. THE OPTIONEE HEREBY AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN AND OPTION AGREEMENT,
INCLUDING THE APPENDIX. THE OPTIONEE FURTHER AGREES TO NOTIFY THE COMPANY UPON
ANY CHANGE IN THE OPTIONEE’S RESIDENCE ADDRESS INDICATED BELOW.
OPTIONEE:                    TRIMBLE NAVIGATION LIMITED


________________________________    ___________________________________
Signature                    By


Steven W. Berglund                
Print Name                    Print Name

                        President & CEO                
Residence Address                 Title



    -10-

--------------------------------------------------------------------------------




APPENDIX TO
TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
STOCK OPTION AGREEMENT
(NON-U.S. OPTIONEES)


TERMS AND CONDITIONS


This Appendix, which is part of the Option Agreement, includes additional or
different terms and conditions that govern this Option and that will apply to
the Optionee if he or she is in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Plan or the Option Agreement, as
applicable.


If the Optionee is a citizen or resident of a country other than the one in
which the Optionee is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
the Optionee under these circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which the Optionee should be aware with respect to
his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of November 2012. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Optionee not
rely on the information in this Appendix as the only source of information
relating to the consequences of his or her participation in the Plan because
such information may be outdated when he or she exercise this Option and/or
sells any Shares acquired at exercise.


In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation. As a result, the Company is not in
a position to assure the Optionee of any particular result. The Optionee
therefore is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to his or her particular
situation.


Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee currently is working, is considered a resident of another
country for local law purposes or transfers employment and/or residency to a
different country after the Date of Grant, the information contained herein may
not apply in the same manner to him or her.



    -11-

--------------------------------------------------------------------------------




AUSTRALIA


TERMS AND CONDITIONS


Australian Addendum. The Optionee understands and agrees that his or her right
to participate in the Plan and any Option granted under the Plan are subject to
an Australian Addendum to the Plan. This Option is subject to the terms and
conditions stated in the Australian Addendum, the Offer Document, the Plan and
the Option Agreement.


Right to Exercise. Notwithstanding Paragraph B.1 of the Option Agreement and
consistent with Section 7(e) of the Plan, the Optionee may not exercise any
portion of this Option unless and until the Fair Market Value (as defined in
Section 2(u) of the Plan) per Share underlying this Option on the date of
exercise equals or exceeds the Exercise Price per Share pursuant to the
procedures established by the Company to determine the length of time that the
Fair Market Value must trade at or above the Exercise Price per Share to meet
this requirement.


This restriction on exercise also applies if the Optionee transfers to Australia
from another jurisdiction and becomes subject to taxation in Australia before
the Option is fully vested.


Term of Option. The Option will terminate no later than the seventh (7th)
anniversary of the Date of Grant, notwithstanding any longer period that may be
set forth under the "Term/Expiration Date" section of the Notice of Grant.
NOTIFICATIONS


Securities Law Information.  If the Optionee acquires Shares under the Plan and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law, and the
Optionee should obtain legal advice regarding any applicable disclosure
obligations prior to making any such offer.


AUSTRIA


NOTIFICATIONS


Consumer Protection Information. The Optionee may be entitled to revoke
acceptance of the Option Agreement on the basis of the Austrian Consumer
Protection Act (the “Act”) under the conditions listed below, if the Act is
considered to be applicable to the Option Agreement and the Plan:
(i)
The revocation must be made within one (1) week after acceptance of the Option
Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if the
Optionee returns the Option Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Option Agreement, provided the revocation is sent within the period
discussed above.




    -12-

--------------------------------------------------------------------------------




Exchange Control Information. If the Optionee holds Shares acquired under the
Plan outside of Austria, the Optionee may be required to submit a report to the
Austrian National Bank, depending on the value of the Shares. Upon sale of the
Shares acquired under the Plan, the Optionee may be required to fulfill certain
exchange control obligations if the cash proceeds are held outside of Austria
and depending on the transaction volume of all accounts abroad. The Optionee
should consult his or her personal advisor before exercising the Option and
acquiring or selling Shares and before opening any foreign accounts in
connection with the Plan to ensure compliance with current regulations. The
Optionee is solely responsible for complying with applicable Austrian exchange
control laws.


BELGIUM


TERMS AND CONDITIONS


Tax Considerations. This Option must be accepted in writing either (a) within 60
days of the offer (for tax at offer), or (b) more than 60 days after the offer
(for tax at exercise). The Optionee will receive a separate offer letter,
acceptance form and undertaking form in addition to the Option Agreement. The
Optionee should refer to the offer letter for a more detailed description of the
tax consequences of choosing to accept this Option. The Optionee should consult
his or her personal tax advisor with respect to completion of the additional
forms.


NOTIFICATIONS


Tax Reporting Information. The Optionee is required to report any taxable income
attributable to this Option on his or her annual tax return. The Optionee also
is required to report any security or bank accounts opened and maintained
outside of Belgium on his or her annual tax return.


CANADA


TERMS AND CONDITIONS


Termination Period. The following provision replaces the first sentence of the
“Termination Period” provision in the Notice of Grant:


This Option may be exercised for three (3) months after the date that is the
earlier of (i) the date on which the Optionee receives notice of termination of
his or her status as a Service Provider; or (ii) the date on which the Optionee
ceases to be a Service Provider as set forth in Paragraph H.12 of the Option
Agreement.


The following provisions apply if the Optionee is in Quebec:


Consent to Receive Information in English. The parties acknowledge that it is
their express wish that this Option Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.



    -13-

--------------------------------------------------------------------------------




Les parties reconnaissent avoir expressement souhaité que la convention [“Option
Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.


Data Privacy. The following provision supplements Paragraph J of the Option
Agreement:


The Optionee hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. The Optionee
further authorizes the Company, the Employer, any Subsidiary or Affiliate and
the Company’s designated broker/third party administrator for the Plan (or such
other stock plan service provider that may be selected by the Company to assist
with the implementation, administration and management of the Plan) to disclose
and discuss such information with their advisors. The Optionee also authorizes
the Company, the Employer and/or any Subsidiary or Affiliate to record such
information and to keep such information in the Optionee’s employment file.


NOTIFICATIONS


Securities Law Information. The Optionee is permitted to sell Shares acquired
through the Plan through the designated broker appointed under the Plan, if any
(or any other broker acceptable to the Company), provided the resale of Shares
acquired under the Plan takes place outside of Canada through the facilities of
a stock exchange on which the Shares are listed. The Shares are currently listed
on the Nasdaq Global Select Market.


CHILE


NOTIFICATIONS


Exchange Control and Tax Reporting Information. The Optionee must comply with
the exchange control and tax reporting requirements in Chile in connection with
the acquisition and sale of Shares acquired pursuant to the Plan.


If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office).


If the Optionee pays the Exercise Price under a cashless exercise program
implemented by the Company in connection with the Plan, and the aggregate value
of the Exercise Price exceeds US$10,000, a report must be filed with the Central
Bank within 10 days of the exercise date.


If the Optionee repatriates to Chile sale proceeds from Shares that were
purchased by funds that were required to be transferred out of Chile through the
FEM or if the amount of sale proceeds repatriated to Chile exceeds US$10,000, he
or she must use the FEM for transferring the proceeds into Chile.



    -14-

--------------------------------------------------------------------------------




If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the investments made under the Plan), the Optionee must
report the status of such investments annually to the Central Bank, using Annex
3.1 of Chapter XII of the Foreign Exchange Regulations.


If the Optionee holds Shares acquired under the Plan, the Optionee must report
the details of these investments on annual basis to the Chilean Internal Revenue
Service (“CIRS”) by filing Tax Form 1851, “Annual Sworn Statement Regarding
Investments Held Abroad.” Furthermore, if the Optionee wishes to receive credit
against his or her Chilean income taxes for taxes paid abroad, the Optionee must
report the payment of taxes abroad to the CIRS by filing Tax Form 1853, “Annual
Sworn Statement Regarding Credits for Taxes Paid Abroad.” These statements must
be submitted electronically through the CIRS website (www.sii.cl) before March
15 of each year.


Securities Law Information. Neither the Option nor the Shares will be registered
under the Chilean Registry of Securities held by the Chilean Superintendence of
Securities (“CSS”) nor are they under the control or supervision of the CSS.


CZECH REPUBLIC


NOTIFICATIONS


Exchange Control Information. The Optionee may be required to file a report with
the Czech National Bank in connection with this Option and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, the Optionee should consult his or her
personal advisor before exercising this Option and before opening any foreign
accounts in connection with the Plan to ensure compliance with current
regulations. The Optionee is solely responsible for complying with applicable
Czech exchange control laws.


FINLAND


There are no country-specific terms and conditions.


FRANCE


TERMS AND CONDITIONS


Option Not Tax-Qualified. The Optionee understands that this Option is not
intended to be French tax-qualified.


Consent to Receive Information in English. By accepting this Option, the
Optionee confirms that he or she has read and understood the documents relating
to the Option (the Option Agreement and the Plan), which were provided in the
English language. The Optionee accepts the terms of these documents accordingly.



    -15-

--------------------------------------------------------------------------------




En acceptant cette Option, le Bénéficiaire d'Options confirme qu'il ou qu'elle a
lu et compris les documents afférents à l'Option (le Contrat d'Options et le
Plan), qui sont produits en langue anglaise. Le Bénéficiaire d'Options accepte
les dispositions de ces documents en connaissance de cause.


NOTIFICATIONS


Exchange Control Information. If the Optionee holds Shares outside of France or
maintains a foreign bank account, he or she is required to report the
maintenance of such to the French tax authorities when filing his or her annual
tax return.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. The Optionee is responsible for
obtaining the appropriate form from the German bank the Optionee used to carry
out the transfer and complying with applicable reporting requirements.


HUNGARY


There are no country-specific terms and conditions.


INDIA


TERMS AND CONDITIONS


Method of Payment.  This provision supplements Paragraph C of the Option
Agreement:


The Optionee understands and agrees that, if he or she elects to pay the
Exercise Price by means of a cashless exercise program implemented by the
Company in connection with the Plan, he or she will not be permitted to engage
in a “cashless sell-to-cover” exercise whereby only a portion of Exercised
Shares are sold at exercise to cover the Exercise Price, Tax-Related Items and
brokerage fees.


NOTIFICATIONS


Exchange Control Information. Please note that proceeds from the sale of Shares
must be repatriated to India within ninety (90) days of receipt. The Optionee
should obtain a foreign inward remittance certificate (“FIRC”) from the bank
where the Optionee deposits the foreign currency and maintain the FIRC as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation.


Foreign Assets Reporting Information. The Optionee is required to declare
foreign bank accounts and any foreign financial assets (including Shares held
outside India) in his or her annual tax return.  It is

    -16-

--------------------------------------------------------------------------------




the Optionee’s responsibility to comply with this reporting obligation and the
Optionee should consult with his or her personal tax advisor in this regard.


IRELAND


NOTIFICATIONS


Director Notification Information. If Optionee is a director, shadow director or
secretary of an Irish Subsidiary or Affiliate of the Company, pursuant to
Section 53 of the Irish Company Act 1990, he or she must notify the Irish
Subsidiary or Affiliate of the Company in writing within five (5) business days
of receiving or disposing of an interest in the Company (e.g., an Option,
Shares, etc.), or within five (5) business days of becoming aware of the event
giving rise to the notification requirement, or within five (5) business days of
becoming a director, shadow director or secretary if such an interest exists at
that time. This notification requirement also applies with respect to the
interests of a spouse or minor children, whose interests will be attributed to
the director, shadow director or secretary.


ITALY


TERMS AND CONDITIONS


Method of Payment. This provision supplements Paragraph C of the Option
Agreement:


Due to financial regulations in Italy, the Optionee must use a cashless exercise
program implemented by the Company in connection with the Plan whereby the
Optionee makes an irrevocable election to exercise this Option as to all the
Optioned Stock by instructing the Company’s broker to sell all the Exercised
Shares and to remit the proceeds, less the Exercise Price, any Tax-Related Items
and brokerage fees to the Optionee in cash (a “Cashless Sell-All Exercise”). The
Company reserves the right to permit the Optionee to pay the Exercise Price by
means other than the Cashless Sell-All Exercise depending on developments in
local laws.


Data Privacy. The following provision replaces Paragraph J of the Option
Agreement:


The Optionee understands that the Employer, the Company and any Subsidiary or
Affiliate may hold certain personal information about him or her, including,
without limitation, the Optionee’s name, home address and telephone number, date
of birth, social insurance or other identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company or any
Subsidiary or Affiliate, details of all stock options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in the Optionee’s favor, for the exclusive purpose of implementing, managing and
administering the Plan and in compliance with Applicable Laws and regulations.


The Optionee also understands that providing the Company with Data is mandatory
for compliance with Applicable Laws and necessary for the performance of the
Plan and that his or her refusal to provide such Data would make it impossible
for the Company to perform its contractual obligations and may affect the
Optionee’s ability to participate in the Plan. The Controller of personal data

    -17-

--------------------------------------------------------------------------------




processing is Trimble Navigation Limited, with registered offices at 935 Stewart
Drive, Sunnyvale, California 94085, United States of America, and, pursuant to
Legislative Decree no. 196/2003, its representative in Italy for privacy
purposes is Trimble Italia SrL, Centro Torri Bianche, Palazzo Larice, 3, 20059
Vimercate (MI), Italy.


The Optionee understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing such Data and by the data processor (the “Processor”), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to the Company’s
designated broker/third party administrator for the Plan as well as to other
banks, financial institutions or brokers involved in the management and
administration of the Plan. The Optionee understands that Data may also be
transferred to the Company’s independent registered public accounting firm,
Ernst & Young LLP, or such other public accounting firm that may be engaged by
the Company in the future. The Optionee further understands that the Company,
the Employer and/or any Subsidiary or Affiliate will transfer Data among
themselves as necessary for the purposes of implementing, administering and
managing the Optionee’s participation in the Plan, and that the Company, the
Employer and/or Subsidiary or Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan, including any requisite transfer of Data to the
Company’s designated broker/third party administrator for the Plan or other
broker or other third party with whom the Optionee may elect to deposit any
Shares acquired under the Plan. Such recipients may receive, possess, use,
retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing the Optionee’s participation in the
Plan. The Optionee understands that these recipients may be acting as
Controllers, Processors or persons in charge of processing, as the case may be,
in accordance with Applicable Laws and may be located in or outside of the
European Economic Area, such as in the United States or elsewhere that may not
provide the same level of protection as intended under Italian data privacy
laws. Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration of the Plan,
it will delete Data as soon as it has completed all the necessary legal
obligations connected with the management and administration of the Plan.


The Optionee understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable local laws and regulations, does not require the
Optionee’s consent thereto, as the processing is necessary to the performance of
contractual obligations related to implementation, administration, and
management of the Plan. The Optionee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, he or she has the right, without
limitation, to access, delete, update, correct, or terminate, for legitimate
reason, the Data-processing. The Optionee should contact the Employer in that
regard. Furthermore, the Optionee is aware that Data will not be used for
direct-marketing purposes. In

    -18-

--------------------------------------------------------------------------------




addition, Data provided can be reviewed and questions or complaints can be
addressed by contacting the Optionee’s local human resources representative.


Plan Document Acknowledgment.  In accepting this Option, the Optionee
acknowledges that he or she has received a copy of the Plan and the Option
Agreement and has reviewed the Plan and the Option Agreement, including this
Appendix, in their entirety and fully understands and accepts all provisions of
the Plan and the Option Agreement, including this Appendix.


The Optionee acknowledges that he or she has read and specifically approves the
following provisions of the Option Agreement: the “Termination Period” provision
in Part I; Paragraph F, “Tax Obligations”; Paragraph G, “No Guarantee of
Continued Service”: Paragraph H, “Nature of Option Grant”; Paragraph I, “No
Advice Regarding Grant”; Paragraph K, “Language”; Paragraph O, “Appendix”;
Paragraph P, “Imposition of Other Requirements”; Paragraph Q, “Entire Agreement;
Governing Law; Venue”; and the “Data Privacy” provision in this Appendix.


NOTIFICATIONS


Exchange Control Information.  The Optionee is required to report in his or her
annual tax return: (a) any transfers of cash or Shares to or from Italy
exceeding €10,000; and (b) any foreign investments or investments held outside
of Italy exceeding €10,000, if such investment (e.g., Options, cash, Shares) may
give rise to taxable income in Italy (this will include reporting any vested
Option if the value of the Option (i.e., the difference between the fair market
value of the Shares underlying the vested Option at the end of the year and the
Exercise Price) combined with other relevant investments exceeds €10,000); and
(c) the amount of transfers to and from Italy which have had an impact during
the calendar year on the Optionee’s foreign investments or investments held
outside of Italy. The Optionee is exempt from the formalities in (a) if the
investments are made through an authorized broker resident in Italy, as the
broker will generally comply with the reporting obligation on the Optionee’s
behalf.


JAPAN


NOTIFICATIONS


Exchange Control Information.  If the Optionee acquires Shares valued at more
than ¥100,000,000 in a single transaction, the Optionee must file a Securities
Acquisition Report with the Ministry of Finance through the Bank of Japan within
20 days of the purchase of the Shares.


In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of Shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.


A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing

    -19-

--------------------------------------------------------------------------------




Shares exceeds ¥100,000,000, the Optionee must file both a Payment Report and a
Securities Acquisition Report.


Foreign Assets Reporting Information. The Optionee will be required to report
details of any assets held outside of Japan as of December 31st (including any
Shares acquired under the Plan) to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15th each
year. The Optionee should consult with his or her personal tax advisor as to
whether the reporting obligation applies to the Optionee and whether the
Optionee will be required to report details of any outstanding Options, Shares
or cash held by Optionee in the report.


KENYA


There are no country-specific terms and conditions.


KOREA


NOTIFICATIONS


Exchange Control Information.  To remit funds out of Korea to exercise the
Option by paying the Exercise Price with cash, the Optionee must obtain a
confirmation of the remittance by a foreign exchange bank in Korea. This is an
automatic procedure (i.e., the bank does not need to approve the remittance and
the process should not take more than a day). The Optionee likely will need to
present to the bank processing the transaction supporting documentation
evidencing the nature of the remittance. If the Optionee receives US$500,000 or
more from the sale of Shares in a single transaction, Korean exchange control
laws require the Optionee to repatriate the proceeds to Korea within 18 months
of the sale.


MEXICO


TERMS AND CONDITIONS


Labor Law Policy and Acknowledgment. By participating in the Plan, the Optionee
expressly recognizes that Trimble Navigation Limited, with registered offices at
935 Stewart Drive, Sunnyvale, California 94085, U.S.A., is solely responsible
for the administration of the Plan and that the Optionee’s participation in the
Plan and acquisition of Shares does not constitute a relationship as a Service
Provider between the Optionee and the Company since the Optionee is
participating in the Plan on a wholly commercial basis and the Optionee’s sole
employer is Trimble Mexico S. de R.L. (“Trimble-Mexico”). Based on the
foregoing, the Optionee expressly recognizes that the Plan and the benefits that
the Optionee may derive from participation in the Plan do not establish any
rights between the Optionee and the employer, Trimble-Mexico, and do not form
part of the employment conditions and/or benefits provided by Trimble-Mexico and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Optionee’s relationship as a
Service Provider.



    -20-

--------------------------------------------------------------------------------




The Optionee further understands that the Optionee’s participation in the Plan
is as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
the Optionee’s participation at any time without any liability to the Optionee.


Finally, the Optionee hereby declares that the Optionee does not reserve to
himself or herself any action or right to bring any claim against the Company
for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and the Optionee therefore grants a full and
broad release to the Company, its Subsidiaries and Affiliates, branches,
representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.


Política de Ley  Laboral y  Reconocimiento.  Participando en el Plan,  el
Receptor reconozc e  expresamente que Trimble Navigation Limited, con sus
oficinas registradas en 935 Stewart Drive, Sunnyvale, California 94085, U.S.A.,
es el único responsable de la administración del Plan y que  su  participación
en el mismo y la compra de acciones no constituye de ninguna manera una
relación  de prestación de servicios entre el Receptor y  la Compañía dado
que  su  participación en el Plan deriva únicamente de una relación comercial y
que  su  único empleador es Trimble Mexico S. de R.L. (“Trimble-Mexico”).
Derivado de lo anterior,  el Receptor expresamente  reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre  el
Receptor y el empleador, Trimble-Mexico, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Trimble-Mexico, y cualquier
modificación al Plan o la terminación del mismo no podrá ser interpretada como
una modificación o degradación de los términos y condiciones  del Receptor como
prestador de servicios.  


Asimismo,  el Receptor entiende  que  su  participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o
terminar  su participación en cualquier momento, sin ninguna
responsabilidad hacia el Receptor.


Finalmente,  el Receptor manifiesta que no  se reserva ninguna acción o derecho
que origine una demanda en contra de la Compañía por cualquier compensación o
daño en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia  el Receptor otorga  un amplio y total
finiquito a la Compañía, sus afiliadas, sucursales, oficinas de representación,
sus accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.


NETHERLANDS


NOTIFICATIONS


Securities Law Information.  The Optionee should be aware of Dutch
insider-trading rules, which may impact the sale of Shares acquired under the
Plan. In particular, the Optionee may be prohibited from effectuating certain
transactions involving Shares during the period in which the Optionee has
“inside information” regarding the Company.



    -21-

--------------------------------------------------------------------------------




By accepting the grant of this Option and participating in the Plan, the
Optionee acknowledges having read and understood this Securities Law Information
and further acknowledges that it is the Optionee’s responsibility to comply with
the following Dutch insider-trading rules:


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of details concerning the issuing company
to which the securities relate, which is not public and which, if published,
would reasonably be expected to affect the stock price, regardless of the
development of the price. The insider could be a Service Provider in the
Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain Service
Providers working in the Netherlands (possibly including the Optionee) may have
inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Optionee had
such inside information.


NEW ZEALAND


TERMS AND CONDITIONS


Securities Law Information. The Optionee acknowledges that he or she will
receive the following documents in connection with the offer to purchase shares
at exercise of this Option:


(i)
the Option Agreement, including this Appendix, which sets forth the terms and
conditions of this Option;



(ii)
a copy of the Company’s most recent annual report and most recent financial
reports have been made available to the Optionee to enable the Optionee to make
informed decisions concerning participation in the Plan; and



(iii)
a copy of the description of the Plan (the “Description”) (i.e., the Company’s
Form S-8 Plan Prospectus under the U.S. Securities Act of 1933, as amended), and
the Company will provide any attachments or documents incorporated by reference
into the Description upon written request. The documents incorporated by
reference into the Description are updated periodically. Should the Optionee
request copies of the documents incorporated by reference into the Description,
the Company will provide the Optionee with the most recent documents
incorporated by reference.



NORWAY


There are no country-specific terms and conditions.



    -22-

--------------------------------------------------------------------------------




POLAND


NOTIFICATIONS


Exchange Control Information. Polish residents are obligated to file quarterly
reports with the National Bank of Poland incorporating information on
transactions and balances regarding his or her Options and Shares if the total
value (calculated individually or together with other assets/liabilities
possessed abroad) exceeds PLN 7 million.


Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently €15,000).  Polish residents are required to store documents
connected with foreign exchange transactions for a period of five years from the
date the exchange transaction was made.


SINGAPORE


NOTIFICATIONS


Securities Law Information.   The grant of this Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Optionee should note that the Option is subject to section 257 of the SFA and
that the Optionee will not be able to make (i) any subsequent sale of the Shares
in Singapore or (ii) any offer of such subsequent sale of the Shares subject to
this Option in Singapore, unless such sale or offer is made pursuant to the
exemptions under Part XIII Division 1 Subdivision (4) (other than section 280)
of the SFA.


The Optionee should be aware of the Singapore insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares (e.g., Options)
under the Plan. Under the Singapore insider trading rules, the Optionee is
prohibited from acquiring or selling Shares or rights to Shares when in
possession of information which is not generally available and which the
Optionee knows or should know will have a material effect on the price of Shares
once such information is generally available.


Director Notification Information.  If the Optionee is a director, associate
director or shadow director of a Singapore Subsidiary or Affiliate, the Optionee
is subject to certain notification requirements under the Singapore Companies
Act. Among these requirements is an obligation to notify the Singapore
Subsidiary or Affiliate in writing of an interest (e.g., Options, Shares, etc.)
in the Company or any Subsidiary, Affiliate or other related companies within
two (2) business days of (i) its acquisition or disposal, (ii) any change in
previously disclosed interest (e.g., when Shares acquired from exercised Options
are sold), or (iii) becoming a director, associate director or shadow director
if such an interest exists at the time.



    -23-

--------------------------------------------------------------------------------




SPAIN


TERMS AND CONDITIONS


Vesting Schedule. This provision supplements the “Vesting Schedule” section of
the Notice of Grant:


The Optionee understands and agrees that, as a condition of the grant of the
Option, upon the date that the Optionee ceases to be a Service Provider for any
reason (including the reasons listed below), all Options that have not yet
vested (or that do not become vested in connection as a result of the Optionee’s
death) shall be forfeited.


In particular, the Optionee understands and agrees that any Options that have
not yet vested (or that do not become vested in connection as a result of the
Optionee’s death) as of the date that the Optionee is no longer actively
providing services shall be forfeited without entitlement to the underlying
Shares or to any amount of indemnification in the event of the Optionee ceasing
to be a Service Provider by reason of, but not limited to, resignation,
retirement, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without cause, individual or collective
dismissal on objective grounds, whether adjudged or recognized to be with or
without cause, material modification of the terms of employment under Article 41
of the Workers’ Statute, relocation under Article 40 of the Workers’ Statute,
Article 50 of the Workers’ Statute, unilateral withdrawal by the Employer and
under Article 10.3 of the Royal Decree 1382/1985.


Nature of Option Grant.  This provision supplements Paragraph H of the Option
Agreement:


In accepting this Option, the Optionee consents to participation in the Plan and
acknowledges that he or she has received a copy of the Plan.


The Optionee understands that the Company has unilaterally, gratuitously and in
its own discretion decided to grant stock options under the Plan to certain
Service Providers throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not bind the Company or a Subsidiary or Affiliate, other than as set forth in
the Option Agreement. Consequently, the Optionee understands that this Option is
granted on the assumption and condition that this Option and any Shares acquired
upon exercise of this Option are not a part of any employment contract (either
with the Company or a Subsidiary or Affiliate) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation),
or any other right whatsoever. Furthermore, the Optionee understands that he or
she will not be entitled to continue vesting in this Option once his or her
relationship with the Company or a Subsidiary or Affiliate as a Service Provider
ceases. In addition, the Optionee understands that this Option would not be
granted but for the assumptions and conditions referred to above; thus, the
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken, or should any of the conditions not be met for any
reason, any grant of or right to this Option shall be null and void.



    -24-

--------------------------------------------------------------------------------




NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the Option. Neither the Plan nor the Option
Agreement (which includes this Appendix) have been nor will they be registered
with the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.


Exchange Control Information.  The Optionee must declare the acquisition of
Shares to the Spanish Dirección General de Comercio e Inversiones (the “DGCI”),
the Bureau for Commerce and Investments, which is a department of the Ministry
of Economy and Competitiveness.  Generally, the declaration must be made in
January for Shares owned as of December 31 of the prior year on a Form D-6;
however, if the value of Shares acquired or sold exceeds €1,502,530 (or if the
Optionee holds 10% or more of the share capital of the Company), the declaration
must be filed also within one month of the acquisition or sale, as applicable.


When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds) exceeding €50,000, the Optionee must inform
the financial institution receiving the payment of the basis upon which such
payment is made. The Optionee will need to provide the institution with the
following information: (i) the Optionee’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) any further information that
may be required.


In addition, effective January 1, 2013, the Optionee will be required to declare
to the Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the Shares held in such accounts, depending on the amount of
the transactions during the relevant year or the balances in such accounts as of
December 31 of the relevant year.


Further, a pending law expected to be effective January 1, 2013 imposes a
reporting requirement for assets or rights deposited or held outside of Spain if
the value of such right or asset exceeds €20,000 on an individual basis. The
Optionee understands that this new obligation would apply to rights and assets
(including Shares acquired under the Plan or cash proceeds from the sale of
Shares acquired under the Plan) held as of December 31 and requires that
information on such rights and assets be included in the Optionee’s tax return
filed with the Spanish tax authorities the following year.


The Optionee understands that he or she is solely responsible for complying with
any exchange control or other reporting requirement that may apply to the
Optionee as a result of participating in the Plan, the acquisition and/or sale
of Shares, the opening and maintenance of a brokerage or bank account and/or the
transfer of funds in connection with the Plan. The applicable laws are often
complex and can change frequently. The Optionee understands that he or she
should consult his or her legal advisor to confirm the current reporting
requirements when the Optionee acquires or sells Shares and/or transfers any
funds related to the Plan to Spain.



    -25-

--------------------------------------------------------------------------------




SWEDEN


There are no country-specific terms and conditions.


SWITZERLAND


TERMS AND CONDITIONS


Method of Payment. This provision supplements Paragraph C of the Option
Agreement:


Due to tax considerations in Switzerland, the Optionee must use a cashless
exercise program implemented by the Company in connection with the Plan whereby
the Optionee makes an irrevocable election to exercise this Option as to all the
Optioned Stock by instructing the Company’s broker to sell all the Exercised
Shares and to remit the proceeds, less the Exercise Price, any Tax-Related Items
and brokerage fees to the Optionee in cash (a “Cashless Sell-All Exercise”). The
Company reserves the right to permit the Optionee to pay the Exercise Price by
means other than the Cashless Sell-All Exercise depending on developments in
local laws.


NOTIFICATIONS


Securities Law Information. The grant of the Option is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland.


TAIWAN


NOTIFICATIONS
Exchange Control Information. The Optionee may acquire and remit foreign
currency (including funds for the purchase of Shares and proceeds from the sale
of Shares) up to US$5,000,000 per year without justification. If the transaction
amount is TWD500,000 or more in a single transaction, the Optionee must submit a
Foreign Exchange Transaction Form. If the transaction amount is US$500,000 or
more in a single transaction, the Optionee may also be required to provide
supporting documentation to the satisfaction of the remitting bank.


THAILAND


NOTIFICATIONS


Exchange Control Information.  Under current exchange control regulations, the
Optionee may remit funds up to US$1,000,000 per year to invest in securities
abroad by submitting an application to an authorized agent (i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency). Thus, if the Optionee elects to pay the
Exercise Price in cash, he or she will be required to execute certain documents
and submit them, together with certain documents relating to the Plan, to an
authorized commercial bank.



    -26-

--------------------------------------------------------------------------------




If the Optionee exercises this Option by means of a cashless exercise program
implemented by the Company in connection with the Plan, no submission to a
commercial bank must be made since no funds will be remitted out of Thailand.


If the proceeds realized in a single transaction exceed US$50,000, the Optionee
must (i) immediately repatriate all cash proceeds received from participation in
the Plan, and (ii) report the inward remittance to the Bank of Thailand on a
Foreign Exchange Transaction Form. In addition, within 360 days of repatriation,
the Optionee must convert any funds repatriated to Thailand to Thai Baht or
deposit the funds in a foreign exchange account with a Thai bank.


UNITED ARAB EMIRATES


Securities Law Information. Participation in the Plan is being offered only to
selected Service Providers and is in the nature of providing equity incentives
to Service Providers in the United Arab Emirates. The Plan and the Option
Agreement are intended for distribution only to such Service Providers and must
not be delivered to, or relied on by, any other person. Prospective purchasers
of the securities offered should conduct their own due diligence on the
securities.


If the Optionee does not understand the contents of the Plan and the Option
Agreement, the Optionee should consult an authorized financial adviser. The
Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Option Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.


UNITED KINGDOM


TERMS AND CONDITIONS


Tax Obligations. The following provision supplements Paragraph F of the Option
Agreement:


The Optionee agrees that if he or she does not pay, or the Company or the
Employer does not withhold from the Optionee, the full amount of income tax that
the Optionee owes in connection with this Option within 90 days of the event
giving rise to the income tax liability, or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by the Optionee to the Company and/or the Employer, effective the Due Date.
The Optionee agrees that the loan will bear interest at the then-current
official HMRC rate, it will be immediately will be due and repayable by
Optionee, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to in Paragraph F of the Option
Agreement.


Notwithstanding the foregoing, if the Optionee is a director or an executive
officer within the meaning of Section 13(k) of the Exchange Act, the terms of
the immediately foregoing provision will not apply. In the event that the
Optionee is a director or an executive officer and the income tax is not
collected or paid by the Optionee by the Due Date, the amount of any uncollected
income tax will constitute a

    -27-

--------------------------------------------------------------------------------




benefit to the Optionee on which additional income tax and National Insurance
contributions ("NICs") may be payable. The Optionee acknowledges that he or she
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as applicable) for the value of any
employee NICs due on this additional benefit.


Joint Election. As a condition of participation in the Plan and the exercise of
this Option, the Optionee agrees to accept any liability for secondary Class 1
National Insurance contributions which may be payable by the Company and/or the
Employer in connection with this Option and any event giving rise to Tax-Related
Items (the “Employer NICs”). Without prejudice to the foregoing, the Optionee
agrees to execute a joint election with the Company, the form of such joint
election having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”) (the “Joint Election”), and any other required consent or election to
accomplish the transfer of Employer NICs to the Optionee. The Optionee further
agrees to execute such other joint elections as may be required between the
Optionee and any successor to the Company or the Employer. The Optionee further
agrees that the Company or the Employer may collect the Employer NICs from the
Optionee by any of the means set forth in Paragraph F of the Option Agreement.


If the Optionee does not enter into a Joint Election prior to the exercise of
this Option or any other event giving rise to Tax-Related Items or if approval
of the Joint Election has been withdrawn by HMRC, he or she will not be entitled
to exercise this Option or receive any benefit in connection with the Options
unless and until he or she enters into a Joint Election, and no Shares will be
issued or delivered to the Optionee under the Plan, without any liability to the
Company or the Employer.




TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN



--------------------------------------------------------------------------------

Important Note on the Joint Election to Transfer
Employer National Insurance Contributions

--------------------------------------------------------------------------------

As a condition of participation in the Trimble Navigation Limited Amended and
Restated 2002 Stock Plan (the “Plan”) and the exercise of any stock option
(“Option”) that may be granted to the Optionee by Trimble Navigation Limited
(the “Company”), the Optionee is required to enter into a joint election to
transfer to him or her any liability for employer secondary Class 1 National
Insurance contributions (the “Employer’s Liability”) that may arise in
connection with any Option granted to the Optionee by the Company under the Plan
(the “Joint Election”).
If the Optionee does not agree to enter into the Joint Election, any grant of an
Option will be worthless as the Optionee will not receive any benefit in
connection with the Option.
By entering into the Joint Election:
•The Optionee agrees that any Employer’s Liability that may arise in connection
with or pursuant to the Option (and the acquisition of Shares) or other taxable
events in connection with the Option will be transferred to the Optionee; and
•The Optionee authorises the Company and/or the Employer to recover an amount
sufficient to cover this liability by any of the means set forth in the Option
Agreement and/or the Joint Election.
•The Optionee acknowledges that even if the Optionee has electronically entered
into the Joint Election by accepting the Option Agreement through the Company’s
online acceptance procedures, the Company or the Employer may still require the
Optionee to sign a paper copy of this Joint Election (or a substantially similar
form) if the Company determines such is necessary to give effect to the Joint
Election.
By accepting the Option Agreement through the Company’s online acceptance
procedures with the Company’s designated broker/third party administrator for
the Plan
(or by signing the Joint Election, if applicable),
the Optionee is agreeing to be bound by the terms of the Joint Election.




Please read the terms of the Joint Election carefully before
accepting the terms of the Option Agreement and the Joint Election.




Please keep a copy of the Joint Election for your records.
TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
Election To Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A.
The individual who has obtained authorised access to this Joint Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive options
pursuant to the Trimble Navigation Limited Amended and Restated 2002 Stock Plan
(the “Plan”), and

B.
Trimble Navigation Limited, at 935 Stewart Drive, Sunnyvale, California 94085,
U.S.A. (the “Company”), which may grant options under the Plan and is entering
into this Joint Election on behalf of the Employer.



1.Introduction


1.1
This Joint Election relates to any option granted to the Employee under the Plan
on or after January 1, 2013 up to the termination date of the Plan.



1.2
In this Joint Election the following words and phrases have the following
meanings:



(a)
“Chargeable Event” means, in relation to the Plan:



(i)
the acquisition of securities pursuant to options (within section 477(3)(a) of
ITEPA);



(ii)
the assignment (if applicable) or release of options in return for consideration
(within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the options, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the options and/or shares acquired pursuant
to the options (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the options and/or shares acquired pursuant
to the options (within section 439 of ITEPA).



(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Joint Election relates to the Employer’s Liability which may arise on the
occurrence of a Chargeable Event in respect of the options pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.    The Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that by signing the Joint
Election or by accepting the Option Agreement through the Company’s online
acceptance procedures with the Company’s designated broker/third party
administrator for the Plan, he or she will become personally liable for the
Employer’s Liability covered by this Joint Election. This Joint Election is made
in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
3.    Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the options, the proceeds
of which must be delivered to the Employer in sufficient time for payment to be
made to HMRC by the due date; and/or



(iv)
through any other method as set forth in the applicable Option Agreement entered
into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the options until
full payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to Her Majesty’s Revenue &
Customs (“HMRC”) on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days if
payments are made electronically).



4.    Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Joint
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Joint Election; or



(iv)
after due payment of the Employer’s Liability in respect of the Plan to which
this Joint Election relates or could relate, such that the Election ceases to
have effect in accordance with its terms.



Acceptance by the Employee
The Employee acknowledges that by signing the Joint Election below or by
accepting the Option Agreement through the Company’s online acceptance
procedures with the Company’s designated broker/third party administrator for
the Plan, the Employee agrees to be bound by the terms of this Joint Election.
_____________________________
Signature
_____________________________
Employee Name
_____________________________
Date
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Joint Election, the Company agrees
to be bound by the terms of this Joint Election.
Signed for and on behalf of the Company    
[please insert electronic signature]
[please insert title]
[please insert date]


SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Joint Election may apply:




Trimble Navigation Europe Limited
Registered Office:
Trimble House
Meridian Office Park, Osborn Way
Hook Hants RG27 9HX
Company Registration Number:
21367293


Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE Reference:
 





Trimble MRM Limited
Registered Office:
1 Bath Street
Ispswich IP2 8SD
Company Registration Number:
04069823


Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE Reference:
 






    -28-